Citation Nr: 1716182	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-24 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for psychiatric disability(ies), to include dissociative identity disorder (DID) and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel
I

NTRODUCTION

The Veteran served on active duty from June 1970 to January 1971. She also had two months and 17 days of service with the National Guard ending in February 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO, inter alia, declined to reopen the Veteran's claim for service connection for DID.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010. 

In November 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript  of the hearing is of record.  During the Board hearing, the Veteran submitted additional evidence to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

In March 2013, the Board reopened the previously denied service connection claim, and remanded to the agency of original jurisdiction (AOJ)  for further development the expanded, de novo  claim for service connection for psychiatric disability, to include DID and PTSD.  After accomplishing further action, the AOJ denied  the claim (as reflected in a May 2013 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

In July 2015, the Board again remanded the claim on appeal to the AOJ for further development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a November 2015 SSOC), and returned this matter to the Board for further appellate consideration.

This appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  VA mental health treatment records dated from July 2007 to May 2013 are located in Virtual VA.  However, review of the remaining documents in Virtual VA reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further action on this claim, prior to appellate consideration, is needed, even though such will, regrettably, further delay an appellate decision on this matter.   

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the prior March 2013 and July 2015 remands, service connection for PTSD requires a medical diagnosis of PTSD in accordance 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016). 

Here, the Veteran has contended that her DID, which she asserts is a form of PTSD, pre-existed, but was aggravated by,  her military service. Specifically, the Veteran reported three separate incidents in service: 1) she was almost raped in a car in August 1970, 2) she was constantly harassed from September 1970 to January 1971, and 3) she was raped in a parking lot in September 1970.  The Veteran has also claimed that she subsequently married the rapist, given her shame about what had happened.  The Veteran indicated that she did not report any of the above incidents during her military service. 

However, cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999); 38 C.F.R. § 3.304, as well as VA's Adjudication Procedure Manual, M21-1MR, set forth alternative sources of establishing the occurrence of a stressor involving personal assault.  See 38 C.F.R. § 3.304(f)(5); see also M21-1MR, Part III, Subpart iv, Chapter 4, Section 4, Paragraph 30. 

The Veteran contends that after the alleged in-service rape she married her rapist to "make things right," and then attempted to get pregnant to get out of military service so that she would not be raped/assaulted again.  Service personnel records show that she changed her last name in November 1970 and service treatment records show that in November 1970 the Veteran discontinued the use of a diaphragm so that she could get pregnant.  The Board points out that evidence of behavior changes-including, but not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse; economic or social behavior changes-following the claimed assault is one type of relevant evidence that may be found in these alternative sources of evidence.  Id. 

During the pendency of the Veteran's appeal, VA added provision 38 C.F.R. § 3.304(f)(5) pertinent to PTSD claims.  That regulation provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.

Accordingly, in March 2013, the Board remanded the Veteran's claim, in part, to afford her a VA Mental Disorders examination.  The Board's remand directives specifically stated that the entire clams file must be made available to the designated examiner.  In rendering an etiology opinion, the Board directed the examiner to review the Veteran's claim file.  

In June 2013, the Veteran was afforded a VA Mental Disorders examination.  The  examiner indicated that although he was able to review the electronic claims file, he did not have access to the paper claims file.  The examiner stated that "[t]o give a final opinion, the file would have to be forwarded to me and then I could provide an addendum.  . ."  He provided preliminary opinions based on information available.  

Pursuant to the June 2015 remand, the AOJ associated the June 2013 VA Mental Disorders examination report with the Veteran's claims file.

The Board notes that at the time of the prior remands, the Veteran's claims file consisted of paper and electronic documents.  Given that the June 2013 VA examiner was unable to review the paper claims file, definitive determinations based on full review of the entire claims file, as directed, were not provided.  Accordingly, another  remand of this matter to obtain  further medical opinion-based on full consideration of the Veteran's entire, now fully electronic claims file-is required.  See Stegall, supra. See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA has provided a VA examination or otherwise obtained a medical opinion in connection with a claim, it is required to provide  or obtain one that is adequate for the determination being made).

Therefore, on remand, the Board should obtain an addendum opinion from the June 2013 VA examiner, or, if necessary, from a another appropriate mental health professional (psychiatrist or psychologist) based on claims file review , if possible).  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim on appeal.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As for VA records, the claims file includes VA treatment records from the Shreveport VA Medical Center (VAMC) dated through August 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Shreveport VAMC (since August 2015) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties t imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from Shreveport VAMC (since August 2015) all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all available records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the June 2013 VA mental health examiner. 

If that individual is no longer employed by VA, or is otherwise unavailable, document that fact in the claims file, and obtain an opinion, based on review of the claims file (to the extent possible), from an appropriate mental health professional (psychiatrist or psychologist).  
Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the mental health professional, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions. 

If the Veteran is examined, all appropriate tests and studies (to include psychological testing, if warranted), should be accomplished (with all results made available to the requesting mental health professional  prior to the completion of his or her report), and all clinical findings should be reported in detail. 

In reviewing the Veteran's claims file, the mental health professional should identify all records indicating any change(s) in behavior or performance subsequent to the harassment and assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidenced change(s).  The mental health professional should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the in-service stressful experience (rape) described by the Veteran occurred. 

If the mental health professional  determines that the claimed in-service personal assault as likely as not occurred, then he or she should: 

(a) Make a determination as to whether the Veteran has PTSD as a result of such stressor.  The mental health professional  is instructed that only the specifically corroborated in-service stressor may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD. If PTSD is, or is not, diagnosed, the mental health professional should clearly explain how the diagnostic criteria are, or are not, met. 

(b) Specifically as regards the DID diagnosed many years post service, but which has been psychiatrically deemed to have had origins in childhood sexual trauma, indicate whether it is at least as likely as not (i.e, a 50 percent or greater probability) that the disability was aggravated (i.e., permanently worsened beyond natural progression) as a result of in-service personal assault.  If aggravation is found, the mental health professional  should attempt to quantify the additional disability resulting from the aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to the aggravation.

(c) With respect to each diagnosed disability, the mental health professional examiner should also comment upon the link between current symptomatology and the Veteran's verified stressor. 

In addressing the above, , the mental health professional   must  consider and discuss all medical and other objective evidence, to  particularly include November 2000 and May 2002 VA opinions; as well as all lay assertions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why..

All examination findings/testing results (if any), , along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5. To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall, supra..

6. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If the claim remains denied, furnish to the Veteran and her representative an  SSOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

